Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 7/12/22. Claims 3, 4 and 8 are cancelled. Claims 17-23 are new. Claims 1, 2, 5-7, 9-15 and 17-23 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear that there is support for the limitation the sensor elements are attached to a respective resilient member In such a manner that the sensor element cannot move relative to the respective resilient member. The specification does not specifically disclose that the sensor element does not move relative to the resilient member.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 18 and 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much of the entire length is considered substantially.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9, 10, 12, 13, 14, 17-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. US 2004/0111045.
Regarding claim 1, Sullivan discloses a support structure comprising a plurality of elongate ([FIG2] supports 208), resilient members configured to support a person ([¶53]), wherein the resilient members extend lengthwise from a first end of the support structure to a second, opposite end of the support structure, and are arranged parallel to each other in an array across the support structure ([FIG2][¶11] the sensor structures 202 may be placed on a bed thus a patient laying on it is supported by the pad and its pockets are supporting the patient), and wherein the resilient members each comprise a sensor element in the form of a piezoelectric material that is attached to and runs along a length of the respective resilient member such that respective resilient members and sensor elements have parallel longitudinal axes ([36,59] the sensors can be various sizes. [FIG2] the sensor 202 covers the majority of the space of the pocket it is in), and each of the sensor elements is configured to provide an electrical response proportional to the amount of movement of the respective resilient member ([¶11,48]).  
Regarding claim 2, Sullivan discloses the sensor elements are each attached to a respective resilient member in such a manner that the sensor elements cannot move relative to the respective resilient member and thereby are configured to generate an electrical charge, current or voltage resulting from any movement of the respective resilient member and such that the charge, current or voltage generated by the sensor element is proportional to the movement of the respective resilient member ([¶38,48] the piezoelectric sensors act as a strain gauge and produce electrical signal indicative of the change in movement or stress).
Regarding claim 6, Sullivan discloses the resilient members are separated from each other in a lateral, widthwise direction and are each fixed against lateral (side-to-side) movement towards and away from each other in the lateral, widthwise direction ([FIG2][¶50] the pockets are in a fixed configuration).  
Regarding claim 7, Sullivan discloses the sensor elements are each embedded in a groove of a respective one of the resilient members and are separated from each other in a lateral widthwise direction ([FIG2][¶50] under a broadest reasonable interpretation the pockets are considered a groove because they are a recess into which the sensor is embedded).  
Regarding claim 9, Sullivan discloses each of the resilient members comprises an outer sheath encasing a respective one of the sensor elements, wherein the outer sheath is formed of a composite material and configured to provide stiffness to the respective resilient member ([¶50][FIG2] the sensors are within the pockets 208. [¶53] the pockets are formed of composite material like a combination of plastic and PVC).  
 	Regarding claim 10, Sullivan discloses each of the resilient members further comprises one or more resilient support elements that run at least partially along the length of the resilient member parallel with and connected to the respective sensor element wherein the resilient element is configured to support the respective sensor element of the resilient member ([¶50] 210 acts as the support element).  
Regarding claim 12, Sullivan discloses a control system operatively connected to each of the sensor elements and configured to measure an electrical response from each of the sensor elements, and output a signal including data concerning the movement of the resilient members based on the measured electrical response ([¶68,69]).  
Regarding claim 13, Sullivan discloses a plurality of sensors, each sensor being operatively connected to one of the sensor elements, and configured to detect an electrical response from the respective sensor element and output a signal indicative of the electrical response ([¶55] sensor transmitters 206).  
Regarding claim 14, Sullivan discloses a monitoring apparatus configured to receive the information concerning the movement of the resilient members and determine and output one or more corrective actions based on the information ([¶70,71] an alarm and display are used to show the data when it is outside a threshold).  
 	Regarding claim 17, Sullivan discloses each resilient member and sensor element form a pair, and the pairs of resilient members and sensor elements each extend in the same lengthwise direction from the first end of the support structure towards the second end of the support structure ([FIG2] the sensor and the member extend in the same direction as a pair).  
Regarding claim 18, Sullivan discloses each resilient member extends along substantially the entire length of the support structure ([FIG2f]).  
Regarding claim 19, Sullivan discloses lengthwise is defined with respect to a central longitudinal axis of the resilient member ([FIG2] a central longitudinal axes can be drawn in the length or width direction).  
Regarding claim 20, Sullivan discloses each sensor element extends along substantially an entire length of the respective resilient member ([FIG2f]).  
Regarding claim 22, Sullivan discloses the resilient members comprise a resilient material and a material having a high tensile strength ([¶53] the resilient member can be made of several different materials, Tyvek for example has high tensile strength).  

Claim(s) 1, 17, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brauers et al. US 2010/0094139.
Regarding claim 1, Brauers discloses a support structure comprising a plurality of elongate ([FIG3] slats 6), resilient members configured to support a person ([¶48]), wherein the resilient members extend lengthwise from a first end of the support structure to a second, opposite end of the support structure, and are arranged parallel to each other in an array across the support structure, and wherein the resilient members each comprise a sensor element in the form of a piezoelectric material that is attached to and runs along a length of the respective resilient member such that respective resilient members and sensor elements have parallel longitudinal axes ([FIG6] sensors 11), and each of the sensor elements is configured to provide an electrical response proportional to the amount of movement of the respective resilient member ([¶48]).  
	Regarding claim 17, Brauers discloses each resilient member and sensor element form a pair, and the pairs of resilient members and sensor elements each extend in the same lengthwise direction from the first end of the support structure towards the second end of the support structure ([FIG3] the sensor and the member extend in the same direction as a pair).  
Regarding claim 19, Brauers discloses lengthwise is defined with respect to a central longitudinal axis of the resilient member ([FIG5] a central longitudinal axes can be drawn in the length or width direction).  
	Regarding claim 21, Brauers discloses the support structure further comprising a bracket that extends laterally across an end of the support structure, wherein each of the resilient members are connected to the bracket ([FIG3] bracket 22).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. US 2004/0111045.
Regarding claims 5, 18 and 20, Sullivan discloses the resilient members each have a central longitudinal axis and a length defined along the central longitudinal axis that is at least 20 or 50 times a width of the resilient member, wherein the width is defined as the -2-4879-2900-7367\1Application No. 17/050,500Docket No.: P289723.WO-US.01largest lateral dimension of the resilient member that extends through its central longitudinal axis ([¶46][FIG2f] various lengths and widths are disclose). Sullivan does not specifically disclose the length is 20 or 50 times the width; however, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
	Regarding claim 11, Sullivan discloses using various thickness of the materials of the resilient members ([¶51]) but does not disclose the resilient members comprise a variable stiffness along their length.  However, at the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to vary the thickness or similarly the stiffness because Applicant has not disclosed that variable stiffness provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the resilient foam of Sullivan because various thickness can be used and thus vary the stiffness. Therefore, it would have been an obvious matter of design choice to modify Sullivan to obtain the invention as specified in claim 11.

Claims 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. US 2004/0111045 in view of Franceschetti et al. US 2017/0135883.
Regarding claim 15 and 23, Sullivan does not disclose the sections and that the control system moves the sections. However, in the same field of endeavor of sleep sensing, Franceschetti teaches the support structure comprises a plurality of sections ([FIG2B]), wherein each section is movable relative to the other sections ([¶60] sections 240 and 246 can raise and lower), and movement of each section is controlled by the control system, and the one or more corrective actions comprises one or more signals to instruct the control system to move one or more of the sections of the bed, wherein the one or more signals are provided as an automatic response to the movement of the resilient members as measured using the sensor elements ([¶57,60,69] when sleep problems are detected the system automatically adjust the bed sections). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Sullivan by the teachings of Franceschetti in order to improve the user’s sleep environment ([¶39]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brauers et al. US 2010/0094139 in view of Choi US 2010/0005587.
Regarding claim 18, Brauers does not disclose each resilient member extends along substantially an entire length of the support structure. Choi discloses a similar bed system that  where the resilient members are in a longitudinal arrangement rather than the horizontal arrangement of Brauers ([FIG1]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Brauers by the teachings of Choi as it would have been obvious to try the configuration of Choi as it is not shown that the longitudinal arrangement provides an advantage over the horizontal arrangement and both are known elements in the art.
 	
Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Sullivan does not disclose each resilient support member extends from lengthwise from a first end of the support to a second opposite end of the support structure, Examiner respectfully disagrees. The ends are not specifically defined and the elements in Sullivan extend in lengthwise direction from one end to an opposite end.
Regarding Applicant’s argument that Sullivan does not disclose elongated resilient members having a shape substantially longer than its width, Examiner respectfully disagrees. The length and width directions are not defined so in one orientation the length is longer than the width. Similarly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Regarding Applicant’s arguments that Sullivan does not disclose sensor elements are responsive to any movement of the respective resilient member, Examiner respectfully disagrees. The sensor elements are piezoelectric sensors and by their nature would detect any change in pressure or movement.
Regarding Applicant’s argument that Sullivan does not disclose the sensor elements embedded in a groove, Examiner respectfully disagrees. Under a broadest reasonable interpretation the pocket is considered a groove and the pocket is on the upper surface of the resilient members. Similarly, it is not clear that the groove provides a better response than Sullivan other than Applicant’s say so.
Regarding Applicant’s argument against claim 9, Examiner respectfully disagrees. The sensors of Sullivan are within a pocket that can be made of composite materials as broadly defined as they can be made of plastic, PVC, Tyvek or the like, which all provide some level of stiffness. 
Regarding Applicant’s argument against claims 17 and 18, Examiner respectfully disagrees. The resilient members and sensor extend in the same lengthwise direction as the ends are not defined. Additionally, Sullivan does not specifically disclose that each resilient member extends along substantially the entire length of the support structure but where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792